LEVINE, P. J.
Cuyahoga Common Pleas having appointed a receiver on application of Aranka Bolgar, error was prosecuted to the Court of Appeals on the sole ground that no notice had been given to the Euclid Roxford Co. The Court of Appeals held:
1. The general rule is that notice must be given on application for appointment of a receiver.
2. When an emergency exists, requiring immediate action a receiver may be appointed without notice.
3. Every presumption is in favor of the regularity of the order appointing a receiver.
4. In absence of evidence to the contrary, facts necessary to sustain the order will be presumed.
Judgment affirmed.